DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 3, 10, 15, 18-19 are amended in the reply filed on 09/08/2021; claims 5, 7-9 were previously withdrawn. 
Applicant’s arguments, see pp. 15-16, filed 09/08/2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejections of 06/08/2021 has been withdrawn. 
Applicant's remaining arguments filed 09/08/2021 have been fully considered but they are not persuasive.
Applicant argues regarding the 112 (b) rejection of claim 19, that it has been amended to improve clarity in accordance to the Examiner’s suggestion. 
Examiner disagrees, and notes that it is unclear what position the wafer supporting table is configured to support the wafer, because now the claims states that the circular part is configured to also support the wafer. It does not appear that they both support the wafer in Fig. 4A/B. Thus the 112 (b) rejection is maintained. 
Applicant argues regarding Lee in the 103 rejection of claim 1, that it is improper to assert that multiple distinct elements in the prior art are equivalent to individual 
Examiner disagrees, and notes that Applicant’s claims language states generic terms such as “circular part,”  “first wafer supporting portion,” “second wafer supporting portion” and other similar terms with “part” and “portion” don’t appear to convey “distinct,” “single,” and/or “integral” parts, nor is it required by the claim. Lee’s invention reads on the pending claim for mainly that Lee’s invention’s concept is similar to the pending claim.  It is further noted that the claim terms recited above use “comprising” which is interpreted as open language. 
Applicant argues that the elements supported by boat (3) and boat (4) do not provide support for each other and that Lee explicitly discloses that the boats 3 and 4 are apart, hence the alleged circular part is not suspended from and supported by the alleged wafer supporting table.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Movable circular part (appears to possibly be part 15, para. [0053]) in claims 1-4.
First wafer supporting portion (appears to be on top of circular part, Fig. 4a) in claims 1-4.
Second wafer supporting portion (appears to be on top of wafer supporting table, Fig. 4a) in claim 1-4.
Supporting portion (unsure structure), in claim 15. 
Extension portion (15a, para. [0053]), in claim 18.
Protruding portion (17, push-up portion?, para. [0057]), in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a movable circular part” in the claim. It is unclear if this is a revised structural term which would therefore need to be revised in every instance later in the claims, or if this is a structure that is indicated as functionally can be placed somewhere else. Additionally, how is this structure related to movable part 15 in para. [0053]?  Appropriate clarification is requested.
Claim 19 recites, “wherein the wafer supporting table is configured to support the wafer,” in the claim. The claim does not recite when the wafer is on the wafer supporting table, because at rest state it does not appear to rest in this state. Appropriate clarification is requested. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030180127 discloses a wafer supporting device with notch aligner (Fig. 5-8). US 20100071624 discloses a susceptor (120, Fig. 12) and substrate support frame (130) which is supported by the susceptor. US 6309163 discloses a wafer positioning device (Fig. 1C). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718